Chief Justice Agnew delivered
the opinion of the court, May 31st 1875.
We are of opinion that the tax imposed by the 7th section of the Act of April 24th 1874 is upon the corporate franchise of this company measured by its business, to wit: by the number of tons of coal mined or purchased and sold by it, and is not upon the coal itself. The tax thus imposed upon the franchise is uniform, it b.eing at the rate of three cents upon every gross ton. mined or purchased and sold. The argument against the tax must therefore deny the right of classification. The classification here is of incorporated coa.1 mining, and purchasing and selling companies, and the subject of taxation, their franchise or privilege of pursuing this business. Now, what is there to prevent the legislature from making this class ? It is not expressly forbidden in the first section of the ninth article of the constitution. It says: “All taxes shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax, and shall be levied and collected under general laws.” Clearly there is nothing in this prohibiting the power to classify. Will it be argued that persons, or the owners of property, cannot be classified? Eor example, can it be said that all single freemen cannot be required to pay a uniform tax ? Or that the owners of horses or mules, or of cattle, cannot be taxed upon their horses, mules and cattle, at a certain rate ? Or that the owner of unseated lands, or of farms, or mills, or houses and lots cannot be taxed at a uniform rate ? What difference is there between saying that all horses and mules shall be taxed a certain rate, and saying that the owners of these horses and mules shall be taxed at the same rate upon them? The distinction is evidently unmeaning. Persons pay taxes, not property. This is so even when the remedy for the recovery of the tax is in rem. The law only takes hold of the property as a means of enforcing the duty of the person. When the constitution enjoins uniformity of taxation, it is because of the right of the citizen, not of a right possessed by his property. Property is known to society and controlled only through its ownership, and even when by death or other cause it becomes common, the law immediately gives to it a new owner, and thereby prevents the strife which would attend appropriation by seizure and occupancy. Hence, when the constitution said that all taxes shall be uniform upon the same class of subjects within a given territory, it did not mean to *105separate the property from its owners, or that property and not persons should pay taxes. This would be simply absurd, for inanimate things cannot perform duties. Taxes shall be uniform because of the right of the citizens to bear no more than equal burthens. The whole argument on this question of uniformity rests on this right of the citizen to be exempt from unequal burthens in supporting government. That he who has more to be protected by government, should pay more for its support, is a plain rule. But without the power to classify men- as well as things, this undesirable inequality cannot be avoided, for if visible or tangible things only can be classified for taxation, then those whose wealth consists in that which is not visible or tangible, though it be far beyond the few visible effects of the poorer citizen, will not bear their proper share of the public burden. And among corporations or artificial persons the same result will take place. For instance, the invested capital of a water company and a coal company may be equal, yet in a certain state of the market the coal may be without profit, while the water may bring in a large return. To tax one on the tons of coal sold and the other upon the quantity of water delivered would be grossly unequal. But by classification this inequality between persons, natural or artificial, can be avoided. It is clear, therefore, that the moment we concede the power to classify, we have disposed of the question of uniformity, for then all that is required by the constitution is uniformity of taxes among the members of the class. Now the power to classify is not only retained in clear language, but was held by the court to be continued in the ease of Kitty Roup v. The City of Pittsburg. This power was possessed under the constitution of 1790, had been exercised in numerous laws, and existed when the new constitution was framed, and adopted. Thus, real estate had been classified as seated and unseated, and by various kinds, as houses, lands, lots of ground, ground-rents, mills, manufactories, furnaces, ferries and others. The classification of personal property was equally various, to wit: slaves, horses, mules, cattle, carriages, watches, bonds, mortgages, stocks, moneys at interest, profits, &e. So trades, professions, callings, and even single men, were taxed by classification. Taxes were laid in various forms, as rates on values, rates on dividends, or profits, and by specific sums on specified articles. These things were well known to the convention of 1873, yet no change was made in the power to classify, but it was recognised by saying that all taxes shall be uniform on the same class of subjects within the territorial limits of the authority levying the tax, by the latter clause, even extending the power to classify by limiting the class to certain bounds. We must conclude, therefore, that a classification of coal-mining and purchasing and selling companies, is not beyond the legislative power, and the tax being clearly uniform upon their business, mea*106sured by the extent of it, is not only within the meaning of the constitution, but is equal and just.
Judgment affirmed.